FIRST DISTRICT COURT OF APPEAL
                 STATE OF FLORIDA
                  _____________________________

                          No. 1D18-912
                  _____________________________

STEPHEN MCCORD BOWEN,
Husband,

    Appellant,

    v.

JESSICA VOLZ, f/k/a JESSICA
BOWEN, Wife,

    Appellee.
                  _____________________________


On appeal from the Circuit Court for Duval County.
Jack M. Schemer, Judge.

                           April 11, 2019


PER CURIAM.

     In this appeal of a final judgment of dissolution of marriage,
the trial court divided the parties’ marital business and distributed
to each party a fifty percent interest due to the dearth of evidence
presented on the company’s actual worth. In spite of the insightful
evidentiary comments from the circuit judge at trial, we agree with
the Third District’s decision in Menendez v. Rodriguez-Menendez,
871 So. 2d 951 (Fla. 3d DCA 2004), in which the Third District
found that the parties’ business asset was not properly valued by
the court below. Accordingly, it held that “it was improper for the
trial court to leave the parties as joint owners of this closely held
business.” Id. at 952. It rested its decision on Robbins v. Robbins,
549 So. 2d 1033 (Fla. 3d DCA 1989), in which the court observed
that “granting a former spouse a shared interest in the stock of a
closely held corporation has the effect of ‘requiring the former
spouses to operate as business partners. Such a financial
arrangement is intolerable.’” Menendez, 871 So. 2d at 952 (quoting
Robbins, 549 So. 2d at 1033-34). The remedy in Menendez—which
we endorse and apply in the present case—was as follows:

    The parties must . . . on remand present proper valuation
    evidence for [the company] so that the trial court may, as
    the parties agree, award this asset to one of the spouses
    and “devise a plan of distribution which causes the least
    interference with the ongoing business of the corporation,
    yet which is practical and beneficial to both spouses.”

Id. (quoting Robbins, 549 So. 2d at 1034); Accord Garrison v.
Garrison, 255 So. 3d 877, 878 (Fla. 4th DCA 2018).

    We reject Appellant’s arguments concerning the valuation of
the Lexus automobile.

     AFFIRMED, in part, REVERSED, in part, and REMANDED for
further proceedings consistent with this opinion.

B.L. THOMAS, C.J., and BILBREY and JAY, JJ., concur.

                 _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________


Joseph L. Mannikko of Mannikko & Baris, Macclenny, for
Appellant.

James T. Keenan of James T. Keenan, P.A., Jacksonville, for
Appellee.




                                2